DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flesner et al (US Patent 5248931).
Regarding claim 1, Figure 1 of Flesner discloses an optical transformer comprising:
a light source [1]
an array of photovoltaic cells optically coupled to the light source [3]
wherein at least a portion of the photovoltaic cells are connected in series [16]

Regarding claim 2, Figure 1 of Flesner discloses wherein the light source comprises a surface-emitting device or an edge-emitting device [1].

Regarding claim 3, Figure 1 of Flesner discloses wherein the light source comprises a laser or a light-emitting diode [1].

Regarding claim 5, Figure 1 of Flesner discloses wherein the light source further comprises an optical element adapted to focus light generated by the light source [column 2 lines 60-68].

Regarding claim 6, Figure 1 of Flesner discloses wherein an emission spectrum of the light source at least partially overlaps an absorption profile of the array of photovoltaic cells [column 1 lines 40-60].

Regarding claim 9, Figure 1 of Flesner discloses wherein the photovoltaic cells comprise at least one structure selected from the group consisting of a p-n junction, a Schottky diode, a quantum well, and a quantum dot [column 4 lines 55-68].

Regarding claim 17, Figure 1 of Flesner discloses a method comprising:
applying an input voltage [9a-b] to a light source [1] to form rays of electromagnetic radiation [2]
illuminating the electromagnetic radiation onto a serial array of photovoltaic cells [16]

Regarding claim 18, Figure 1 of Flesner discloses wherein the light source comprises an array of emitters and the input voltage is applied to a subset of the emitters [column 2 lines 60-68].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 7, 11, 14-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesner et al (US Patent 5248931).
Regarding claim 4, Flesner does not explicitly disclose wherein the light source comprises a plurality of independently-controlled emitters.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flesner by using a plurality of independently-controlled emitters as a matter of simple design-choice, since it was well-known in the art to independently control emitters to allow for more control over a light emitting device and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 7, Flesner does not explicitly disclose a cooling element configured to control a temperature of the light source.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flesner by using a cooling element as a matter of simple design-choice, since it was well-known in the art to use cooling elements to reduce the heat build-up in a light source and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 11, Flesner does not explicitly disclose wherein the array of photovoltaic cells comprises one or more bypass diodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flesner by using bypass diodes as a matter of simple design-choice, since it was well-known in the art to use bypass diodes in photovoltaic cells and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 14, Flesner does not explicitly disclose wherein a volume of the optical transformer is less than approximately 5 mm3.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flesner by implementing the optical transformer with a volume less than 5 mm3 as a matter of simple design-choice, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Regarding claim 15, Figure 1 of Flesner discloses a system comprising: an optical transformer comprising a light source and a serial array of photovoltaic cells optically coupled to the light source [Figure 1].
Flesner does not explicitly disclose 
an actuator comprising a primary electrode, a secondary electrode overlapping at least a portion of the primary electrode, and an electroactive layer disposed between and abutting the primary electrode and the secondary electrode
wherein the primary electrode is electrically connected to an output of the optical transformer
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flesner by including an actuator as a matter of simple design-choice, since it was well-known in the art to connect optical transformers to an actuator and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results. 

Regarding claim 16, Flesner, as applied to claim 15, does not explicitly disclose wherein the optical transformer is mounted on the actuator.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flesner, as applied to claim 15, by mounting the optical transformer on the actuator as a matter of simple design-choice, since it was well-known in the art to mount optical transformers on to devices and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 20, Flesner does not explicitly disclose wherein the light source is controlled by current modulation or voltage modulation.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Flesner by using current or voltage modulation to control the light source as a matter of simple design-choice, since it was well-known in the art to use both current and voltage modulation to control the output of a light source and would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesner et al (US Patent 5248931) in view of Guo (US PGPUB 2014/0061679).
Regarding claim 8, Flesner does not explicitly disclose wherein the photovoltaic cells comprise a direct bandgap compound semiconductor.
Figure 3a of Guo discloses wherein the photovoltaic cells comprise a direct bandgap compound semiconductor [paragraph 99].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a direct bandgap compound semiconductor as taught by Guo in the photovoltaic cells of Flesner for the purpose of implementing the photovoltaic cells using well-known materials and would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 10, Flesner does not explicitly disclose wherein at least a portion of the photovoltaic cells are connected in parallel.
Figure 3a of Guo discloses wherein at least a portion of the photovoltaic cells are connected in parallel [2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included connecting the photovoltaic cells in parallel as taught by Guo in the invention of Flesner for the purpose of implementing the optical transformer, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Regarding claim 12, Flesner does not explicitly disclose wherein the photovoltaic cells are disposed within multiple sub-arrays each having a voltage output port.
Guo discloses wherein the photovoltaic cells are disposed within multiple sub-arrays each having a voltage output port [2].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included using multiple sub-arrays as taught by Guo in the invention of Flesner for the purpose of implementing the optical transformer, since it would have been a matter of simple substitution of one known element for another to obtain predictable results.

Claim(s) 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flesner et al (US Patent 5248931) in view of Abe (US Patent 4730115).
Regarding claim 13, Flesner does not explicitly disclose an optical connector disposed between an output of the light source and an input of the array of photovoltaic cells.
Figure 12 of Abe discloses an optical connector disposed between an output of the light source and an input of the array of photovoltaic cells [column 5 lines 30-55].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an optical connector as taught by Abe in the invention of Flesner for the purpose of reducing the influence of external light on the invention, as taught by Abe [column 5 lines 30-55].

Regarding claim 19, Flesner does not explicitly disclose wherein illuminating the array of photovoltaic cells comprises directing the electromagnetic radiation through an optical connector disposed between an output of the light source and an input of the array of photovoltaic cells.
Figure 12 of Abe discloses wherein illuminating the array of photovoltaic cells comprises directing the electromagnetic radiation through an optical connector disposed between an output of the light source and an input of the array of photovoltaic cells.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an optical connector as taught by Abe in the invention of Flesner for the purpose of reducing the influence of external light on the invention, as taught by Abe [column 5 lines 30-55].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842